DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/21 has been entered.
Response to Amendment
This action is in response to the amendment filed 04/19/21. In the amendment claims 1 and 12 have been amended, claims 1-6 and 12-15 are pending for examination. Applicant’s amendments to the drawings and claims have overcome every objections previously set forth in the final office action mailed 02/17/21.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, the claimed “an anchor including one or more grooves configured to grip the flexible cord and facilitate tension adjustment of the flexible cord” of claims 1 and 12, is now being considered the anchor 432 of Cabiri as discussed in detail below.
Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
Re. claim 2, lin. 2, the limitation “wherein the capture device includes a channel configured to pass” should be changed to --wherein the is configured to pass-- because the limitation “a channel” has been already mentioned in claim 1. 
Re. claim 4, lin. 1, the limitation “an anchor configured to” should be changed to -- .  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffner et al., WO2017066890, herein “Schaffner” in view of Khairkhahan et al., US20150164637, herein “Khairkhahan”, further in view of Cabiri et al., US20160008132A1, herein “Cabiri”.
Re. claim 1, Schaffner discloses a device for chordae tendineae repair (Abstract, Figs. 1-15), the device comprising: 
a flexible cord (3, Fig. 3) having a first end (the end near implant part 2) and a second end (the end near anchor 1);
an anchor 1;
an anchor 2 configured to attach to one of the first end and the second end of the flexible cord 3 and anchor the flexible cord 3 to a leaflet of a heart valve; and 
a capture device (100, Figs. 4-6 & 10-15) having a channel (channel inside tube 50, Fig. 5) and sidewalls forming a groove 121 with a pathway between the sidewalls (See Capture 1 and Fig. 5a, the pathway is the path where the needle 41 passes through the groove 121 as shown in Fig. 11), the capture device 100 being configured to clamp the leaflet of the heart valve (Fig. 10, pp. 19, lin. 22-26) and deliver the flexible cord (3) through the channel to anchor the anchor 2 to the leaflet (Fig. 11-15), and the flexible cord through the pathway (Fig. 15).
except, Schaffner fails to disclose the anchor 1 including one or more grooves configured to grip the flexible cord and facilitate tension adjustment of the flexible cord and the anchor 2 is a helical wire. 
However, Khairkhahan discloses an analogous implant device having a flexible cord (500, Fig. 10C), a first anchor (863) anchoring a first end of the flexible cord (500) into a leaflet and a second anchor (866) anchoring a second end of the flexible cord (500) into a papillary muscle (Fig. 10C) wherein the anchors 863/866 are helical wires (Fig. 10C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the anchor (863) in Khairkhahan’s device for the anchor 2 in Schaffner’s device since the substitution would have yielded predictable results, namely, a manner of anchoring the flexible cord into the leaflet or the tissue wall of the heart as needed. Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at, 82 USPQ2d at 1396.
Furthermore, Cabiri discloses an analogous implant device having an anchor 432 (Figs. 18A-C) which is similar to the anchor as taught by Khairkhahan, wherein Cabiri teaches the anchor further comprises a groove portion 466 (Fig. 18B) to engage or grip a surface of a complimentary device such as a flexible cord ([0348]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the anchor in Khairkhahan’s device with the anchor 432 in Cabiri’s device so that the anchor 432’s groove portion could engage or grip with a complimentary device such as a complimentary flexible cord.

    PNG
    media_image1.png
    419
    582
    media_image1.png
    Greyscale

Re. claim 2, as applied to claim 1, Schaffner discloses wherein further comprising a puncture needle (40 – needle, Fig. 11), and wherein the capture device includes a channel (inside tube 50, Fig. 4) configured to pass the puncture needle (40) and the flexible cord (3) therethrough, and the puncture needle (40) is configured to puncture the leaflet while the capture device 100 clamps the leaflet (Fig. 11, pp. 19, lin. 22-25 and pp. 20, lin. 1-7, tube 40 pierces the leaflet and advances through the leaflet while arms 111 and 112 clamp to the leaflet.)
Re. claim 3, as applied to claim 2, Schaffner discloses wherein the puncture needle (40) includes a lumen (lumen inside 40) configured to pass the flexible cord (3) therethrough (Fig. 11-12).
Re. claim 4, as applied to claim 1, Schaffner discloses an anchor 1 (Fig. 3, anchor part 1) configured to anchor the flexible cord (3) in a tissue wall of a patient's heart (Fig. 3).
Re. claim 5, as applied to claim 1, Schaffner wherein the capture device includes a hinge (Fig. 7, guiding structure 132 to guide arms 111 and 112) configured to open (Fig. 8) and close (Fig. 7) the capture device.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaffner in view of Khairkhahan, further in view of Cabiri, and further in view of Davidson (US20070118151), herein “Davidson”.
Re. claim 6, modified Schaffner, Khairkhahan,and Cabiri discloses all the claimed elements as applied to claim 1 as noted above, but fails to disclose a suction device configured to capture the leaflet for arrangement of the flexible cord through the leaflet.
However, Davidson discloses an analogous implant system having an outer catheter (5) including a leaflet grasping catheter (110, Fig. 6-7) comprises a flexible cord (suture 80) and an anchor (50) to anchor the flexible cord to the heart’s wall tissue (2), wherein the grasping catheter (110) functioning as a suction device in order to apply suction to the valve leaflet, hold the leaflet in a desirable position (stationary) wherein the leaflet is ready to be punctured by a needle for implantation (Fig. 7, [0088]-[0089], 110 applied suction through slot 114 to cause leaflet 6 to be held in position or stationary and ready to be punctured by the needle 180).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the grasping portion (110) of Davidson to the modified device of Schaffner, Khairkhahan, and Cabiri in order to hold the leaflet in a desirable position (stationary) wherein the leaflet is ready to be punctured by a needle for implantation (Fig. 7, [0088]-[0089].)
Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al., (WO2012040865), herein Vogel, in view of Cabiri.
Re. claim 12, Vogel discloses an implant device (Fig. 1-11) comprising:  
a flexible cord (32, Fig. 7b, 32 is an artificial chord made of a gore-tex suture or filament which are flexible materials , page 21, line 10-11) having a first end (the first end/distal end of the cord 32 where anchor 33 is) and a second end (the second end/proximal end of cord 32 where anchor 41 is); and 
33 configured to attach to one of the first end (distal end) and the second end (proximal end) of the flexible cord and anchor the flexible cord 32 to a leaflet of a heart valve or to a tissue wall of the heart (Fig. 3c, claim 26 of Vogel, 33 attaches to the distal end of the flexible cord and anchors the flexible cord to the tissue wall of the heart); and
two or more pledgets 41.1 and 41.2 coupled to the other of the first and the second end of the flexible cord 32 (Fig. 6a and 7b. According to the Specification of this application [0048], the pledget is defined as an anchor that functions to stop or fill the opening through which the anchor is arranged. In Vogel, page 23, line 5-15, the pledgets 41.1 and 41.2 of the anchor 41, are used to fix the flexible cord 32 in place at the site of the perforation of the leaflet (the opening). This indicates that the pledgets 41.1 and 41.2 function as stopping and filling an opening similarly to the pledget as described in the Specification of this application).
But Vogel is silent about the anchor including one or more grooves configured to grip the flexible cord and facilitate tension adjustment of the flexible cord.
Furthermore, Cabiri discloses an analogous implant device having an anchor 432 (Figs. 18A-C) which is similar to the anchor as disclosed by Vogel, wherein Cabiri teaches the anchor further comprises a groove portion 466 (Fig. 18B) to engage or grip a surface of complimentary device such as a flexible cord ([0365]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the anchor in Vogel’s device with the anchor 432 in Cabiri’s device so that the anchor 432’s groove portion could engage or grip with a complimentary device such as a complimentary flexible cord.
Re. claim 14, combination of Vogel in view of Cabiri discloses wherein the anchor 432 is configured to protect or fill a puncture in the leaflet of the heart valve through which the anchor is arranged (anchor 432 is fully capable of protecting or filling a puncture in the leaflet of the heart valve using its helical shape).
Re. claim 15, combination of Vogel and Cabiri discloses the device further comprising a second anchor (41, Fig. 6b) arranged at the second end (the proximal end) of the flexible cord (32) and wherein the anchor (432) is arranged at the first end of the flexible cord (the distal end), and the first anchor and the second anchor are configured to penetrate the tissue wall without being anchored in the leaflet (The device of combination of Vogel and Cabiri has two anchors coupled to two ends of a flexible cord. Therefore, the device would be capable of anchoring itself into the tissue wall of a heart valve using each of the anchors at each end of the flexible cord, without being anchored into the leaflet).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vogel, in view of Cabiri, further in view of Khairkhahan, further in view of Larsen et al., US20140142610, herein Larsen.
Re. claim 13, the device of the combination of Vogel and Cabiri discloses the anchor having a helical shape, but it is silent about the anchor is wrapped in a film.
However, Khairkhahan discloses an analogous implant device having a flexible cord (500, Fig. 10C), a first anchor (863) anchoring a first end of the flexible cord (500) into a leaflet and a second anchor (866) anchoring a second end of the flexible cord (500) into a papillary muscle (Fig. 10C) wherein the anchors is covered with a biocompatible materials such ePTFE ([0103], Khairkhahan) in order to promote endothelialization and optionally chronic tissue in-growth or encapsulation of the annular anchor for additional stability. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the anchor of Vogel and Cabiri’s device to be wrapped with a biocompatible material such as ePTFE as taught and suggested by Kharkhahan in order to promote endothelialization and optionally chronic tissue in-growth or encapsulation of the anchor for additional stability. 
But combination of Vogel, Cabiri, and Khairkhahan discloses the anchor being wrapped by the covering ePTFE, but does not explicitly disclose the ePTFE covering is a film.
However, Larsen discloses a device that comprises an anchor covered by a layer of ePTFE film ([0100]). It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the covering ePTFE of the anchor of Vogel, Cabiri and Khairkhahan’s device with the ePTFE film as taught and suggested by Larsen since the substitution would have yielded predictable results, namely, a manner of promoting endothelialization and optionally chronic tissue in-growth or encapsulation of the anchor for additional stability. Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at, 82 USPQ2d at 1396.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/MELANIE R TYSON/            Primary Examiner, Art Unit 3771                                                                                                                                                                                            
/U.N.V./
Examiner
Art Unit 3771